Michael J.
Kelly, J. Following a bench trial, defendant was convicted of carrying a concealed weapon in a motor vehicle, MCL 750.227; MSA *3228.424, and was sentenced to three to five years in prison. He appeals as of right.
The sole issue raised on appeal is whether defendant was denied the effective assistance of counsel. We find no error requiring reversal. Defendant’s contention that defense counsel should have moved to suppress the evidence is unwarranted because the defendant was searched incident to his arrest for failing to produce his driver’s license. See People v Boykin, 31 Mich App 681; 188 NW2d 100 (1971). Furthermore, we decline to reverse on the basis of defense counsel’s failure to object to the holding of defendant’s preliminary examination thirteen days after his arraignment, People v Crawford, 429 Mich 151; 414 NW2d 360 (1987), finding the mistake not one but for which defendant would have had a reasonably likely chance of acquittal. Strickland v Washington, 466 US 668; 104 S Ct 2052; 80 L Ed 2d 674 (1984); People v Tommolino, 187 Mich App 14; 466 NW2d 315 (1991).
Affirmed.